United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-3017                                               September Term, 2011
UNITED STATES OF AMERICA ,
                   APPELLEE

v.

JESUS RODRIGUEZ,
                    APPELLANT


                        Appeal from the United States District Court
                                for the District of Columbia
                                   (No. 1:08-cr-00344-1)


      Before: HENDERSON , Circuit Judge, and WILLIAMS and GINSBURG , Senior Circuit Judges.




     SEALED OPINION NOT AVAILABLE TO THE
                    PUBLIC